Citation Nr: 1230581	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure and diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, diabetes mellitus, and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1955 to September 1966.  He served in the Republic of Vietnam (RVN) from June 13, to July 7, 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a hearing before a Decision Review Officer at the RO in November 2008.  He failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is deemed abandoned. 

When this case was most recently before the Board in October 2007, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the appeal can be decided.

In its October 2011 remand, the Board re-characterized the Veteran's claims as set forth above for service connection for a skin disorder and for hypertension to address the theory of secondary service connection based on the Veteran's representative's arguments.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  

As such, the Board directed the originating agency to apprise the Veteran of the information and evidence necessary to substantiate the claims for service connection for a skin disorder and hypertension on a secondary basis, to include by aggravation.  The Board also directed that the Veteran be afforded VA examinations of the skin and heart to determine whether his skin disorder or hypertension are etiologically related to his period of active service, to include his presumed exposure to Agent Orange.  

In compliance with the October 2011 Board remand, the originating agency provided the Veteran with notice of the information and evidence necessary to substantiate his claims in a November 2011 letter.  The Veteran was also afforded VA examinations for skin disorders and hypertension in June 2012.  

The VA examiner opined that it was less likely not that the Veteran's current diagnoses of seborrheic dermatitis and rosacea noted in a July 2007 VA treatment record, as well as hypertension were not incurred during active service.  The examiner also concluded that the Veteran's skin disorders and hypertension were not caused by his service-connected diabetes mellitus or coronary artery disease (CAD).  

However, the examiner failed to provide opinions as to whether the Veteran's service-connected diabetes mellitus or CAD aggravated his skin disorders and/or hypertension.  Moreover, while the examiner opined that the Veteran's skin disorder and hypertension were less likely than not related to his military service, the examiner failed to address the question of whether or not the claimed disabilities were related to the Veteran's presumed Agent Orange exposure.

Therefore, the June 2012 VA examination opinions are not adequate for adjudication purposes, and they are not in compliance with the Board's remand directive.  As such, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

The Board further notes that during the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation in adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The claims file should be returned to the examiner who performed the June 2012 examinations of the Veteran.  The examiner should review the record including, the Veteran's statements, service treatment records, and the June 2012 examination reports.  Thereafter the examiner should prepare an addendum opining as to the following:

a.  Whether any currently diagnosed skin disorder (s), to include seborrheic dermatitis and rosacea, was aggravated (made permanently worse) by, any service-connected disorder, including diabetes mellitus, beyond the natural progression of the disorder;

b. Whether the currently diagnosed hypertension was aggravated (made permanently worse) by any service-connected disorder, including diabetes mellitus and/or CAD, beyond the natural progression of the disorder.  

The rationale for all opinions expressed must also be provided.  

If the June 2012 examiner is not available, the claims file should be provided to another physician with sufficient expertise who should review the record and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

2. The RO or the AMC should undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the appellant's claims for service connection in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

